Exhibit 10.1

 

Award No.     

 

KITE REALTY GROUP TRUST

2013 EQUITY INCENTIVE PLAN

 

2016 OUTPERFORMANCE PLAN

LTIP UNIT AGREEMENT

 

COVER SHEET

 

Pursuant to the Kite Realty Group Trust 2013 Equity Incentive Plan (as amended
from time to time, the “Plan”) and the Amended and Restated Agreement of Limited
Partnership of Kite Realty Group, L.P. (as amended from time to time, the
“Limited Partnership Agreement”), Kite Realty Group, L.P., a Delaware limited
partnership (the “Limited Partnership”), and Kite Realty Group Trust, a Maryland
real estate investment trust and the sole general partner of the Limited
Partnership (the “Company”), together hereby grant and issue to the Grantee
named below an award (the “Award”) of LTIP Units (as defined in the Limited
Partnership Agreement) in the number set forth below in consideration of the
Grantee’s agreement to provide services to or for the benefit of the Limited
Partnership.  The LTIP Units have the rights, voting powers, restrictions,
limitations as to distributions, qualifications, and terms and conditions of
redemption and conversion set forth in the Limited Partnership Agreement.  Upon
the close of business on the Final Acceptance Date, if the terms and conditions
of the Award set forth on this cover sheet and in the attached 2016
Outperformance Plan LTIP Unit Agreement (collectively, the “Agreement”), in the
Limited Partnership Agreement, and in the Plan are accepted, the Grantee shall
receive the number of LTIP Units specified below, effective as of the Grant
Date, subject to the vesting, forfeiture, and other conditions set forth in this
Agreement, in the Limited Partnership Agreement, and in the Plan.

 

Name of Grantee:

 

Grantee’s Social Security Number:     -    -

 

Maximum Number of LTIP Units Covered by this Award:

 

Grant Date:

 

Final Acceptance Date:                [Typically 10 business days after the
Grant Date]

 

--------------------------------------------------------------------------------


 

By your signature below, you agree to all of the terms and conditions described
herein, in the attached Agreement, and in the Plan, a copy of which is also
attached.  You acknowledge that you have carefully reviewed the Plan and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent.

 

 

 

KITE REALTY GROUP, L.P.,
a Delaware limited partnership

 

 

 

 

By:

Kite Realty Group Trust, a Maryland real estate investment trust, its general
partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

KITE REALTY GROUP TRUST,
a Maryland real estate investment trust

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

GRANTEE:

 

 

 

 

 

 

 

(Sign Name)

 

 

 

 

 

 

 

(Print Name)

 

 

 

 

Address:

 

 

 

 

 

The Grantee’s spouse indicates, by the execution of this Agreement, his or her
consent to be bound by the terms herein as to his or her interests, whether as
community property or otherwise, if any, in the LTIP Units.

 

 

GRANTEE’S SPOUSE:

 

 

 

 

 

(Sign Name)

 

 

 

 

 

(Print Name)

 

2

--------------------------------------------------------------------------------


 

Attachment

 

This is not a share certificate or a negotiable instrument.

 

3

--------------------------------------------------------------------------------


 

KITE REALTY GROUP TRUST

2013 EQUITY INCENTIVE PLAN

 

2016 OUTPERFORMANCE PLAN

LTIP UNIT AGREEMENT

 

Acceptance of Agreement

 

Unless you are already a Partner (as defined in the Limited Partnership
Agreement), you must sign, as a Partner, and deliver to the Limited Partnership,
a Limited Partner Acceptance to the Limited Partnership Agreement (attached
hereto as Exhibit A). Upon signature and delivery of the Limited Partner
Acceptance on or prior to the Final Acceptance Date, to the extent required, you
shall be admitted as a Partner of the Limited Partnership, as of the Grant Date,
with beneficial ownership of the number of LTIP Units specified on the cover
sheet of this Agreement. Thereupon, you shall have all the rights of a Partner
of the Limited Partnership with respect to the number of LTIP Units specified on
the cover sheet of this Agreement, as set forth in the Limited Partnership
Agreement, subject, however, to the restrictions and conditions specified
herein, in the Limited Partnership Agreement, and in the Plan. In order to
confirm receipt of this Agreement, Grantee must sign and deliver to the Company
a copy of this Agreement.

 

 

 

Vesting of LTIP Units

 

You shall vest in the number of LTIP Units determined in accordance with the
terms and provisions of Exhibit B attached hereto in accordance with the vesting
provisions set forth in Exhibit B attached hereto.

 

To the extent you are a party to another agreement or arrangement with the
Company or any Affiliate that provides either (i) accelerated vesting of the
LTIP Units granted hereunder in the event of certain types of employment
terminations or any other applicable vesting-related events or (ii) provides
more favorable vesting provisions with respect to the LTIP Units granted
hereunder than provided for in this Agreement, such accelerated vesting
provisions are hereby expressly superseded and replaced with respect to this
Award.

 

 

 

Leaves of Absence

 

For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence that was approved by your employer in writing if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law. Your Service terminates in any
event when the approved leave ends unless you immediately return to active
employee work.

 

Your employer may determine, in its discretion, which leaves count for this
purpose and when your Service terminates for all purposes under the Agreement
and the Plan, in accordance with the provisions of the

 

4

--------------------------------------------------------------------------------


 

 

 

Plan. Notwithstanding the foregoing, the Company may determine, in its
discretion, which leaves count for this purpose even if your employer does not
agree.

 

 

 

Forfeiture of LTIP Units

 

The LTIP Units shall be subject to forfeiture in accordance with the terms and
provisions of Exhibit B attached hereto. Upon such forfeiture, your rights to
such LTIP Units shall be null and void, and neither you nor any of your
successors, heirs, assigns, or personal representatives will thereafter have any
further rights or interests in such LTIP Units.

 

 

 

Distributions

 

You shall be entitled to distributions on the LTIP Units in accordance with the
terms and provisions of the Limited Partnership Agreement.

 

 

 

Conversion and Redemption

 

The LTIP Units shall be subject to conversion and redemption in accordance with
the terms and provisions of the Limited Partnership Agreement. Furthermore, in
accordance with the Limited Partnership Agreement, in the event the Grantee’s
Service is terminated, the Company reserves the right at any time thereafter to
convert vested LTIP units into an equal number of Class A Units of the Limited
Partnership (as defined in the Limited Partnership Agreement), and in addition,
to redeem such Class A Units for Shares or cash, at the election of the Company.
Upon any such conversion and redemption, this Agreement shall be fully
satisfied, and the Company shall have no further obligation under the Agreement.

 

 

 

Restrictions on Transfer

 

You shall not, without the consent of the Company (which the Company may give or
withhold in its sole discretion), sell, pledge, assign, hypothecate, transfer,
or otherwise dispose of (collectively, “Transfer”) any LTIP Units (the “Transfer
Restrictions”); provided, however, that the Transfer Restrictions shall not
apply to any Transfer of LTIP Units to the Limited Partnership or the Company or
to any Transfer by will or pursuant to the laws of descent and distribution.

 

 

 

Investment Representation

 

You hereby make the covenants, representations, and warranties set forth on
Exhibit C attached hereto as of the date of acceptance of this Agreement and on
each applicable vesting date, as determined in Exhibit B attached hereto. All of
such covenants, warranties, and representations shall survive the execution and
delivery of this Agreement by you. You shall immediately notify the Limited
Partnership upon discovering that any of the representations or warranties set
forth on Exhibit C were false when made or have, as a result of changes in
circumstances, become false.

 

 

 

Registration

 

You hereby acknowledge that the LTIP Units have not been registered under the
Securities Act and that the LTIP Units cannot be transferred by you other than
in accordance with the terms and conditions set forth in the Plan, this
Agreement, and the Limited Partnership Agreement

 

5

--------------------------------------------------------------------------------


 

 

 

and, in any event, unless such transfer is registered under the Securities Act
or an exemption from such registration is available. Neither the Company nor the
Limited Partnership has made any agreements, covenants, or undertakings
whatsoever to register the transfer of the LTIP Units under the Securities Act.
Neither the Company nor the Limited Partnership has made any representations,
warranties, or covenants whatsoever as to whether any exemption from the
Securities Act, including, without limitation, any exemption for limited sales
in routine brokers’ transactions pursuant to Rule 144 of the Securities Act
(“Rule 144”), will be available. If an exemption under Rule 144 is available at
all, it will not be available until all applicable terms and conditions of
Rule 144 have been satisfied.

 

 

 

Code Section 83(b) Election

 

You hereby agree to make an election to include in gross income in the year of
transfer the LTIP Units pursuant to Section 83(b) of the Code substantially in
the form attached hereto as Exhibit D and to supply the necessary information in
accordance with the regulations promulgated thereunder.

 

YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S OR
THE LIMITED PARTNERSHIP’S, TO FILE A TIMELY ELECTION UNDER CODE SECTION 83(b),
EVEN IF YOU REQUEST THE COMPANY, THE LIMITED PARTNERSHIP, OR THEIR RESPECTIVE
REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY ON
YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER TO FILE ANY CODE
SECTION 83(b) ELECTION AND REGARDING THE ACCURACY AND TIMELINESS OF SUCH FILING.

 

 

 

Amendment

 

You acknowledge that the Plan may be amended, suspended, or terminated and that
this Agreement may be amended, suspended, or terminated by the Company, on
behalf of the Limited Partnership, for the purpose of satisfying changes in law
or for any other lawful purpose, provided that no such action shall impair your
rights under this Agreement without your written consent.

 

 

 

Withholding Taxes

 

You agree as a condition of this Award that you will make acceptable
arrangements to pay any withholding or other taxes that may be due in connection
with the Award of the LTIP Units. In the event that the Company or an Affiliate,
as applicable, determines that any federal, state, local, or foreign tax or
withholding payment is required relating to the LTIP Units arising from this
Award, the Company or an Affiliate, as applicable, shall have the right to
require such payments from you, or withhold such amounts from other payments due
to you

 

6

--------------------------------------------------------------------------------


 

 

 

from the Company or an Affiliate, as applicable.

 

 

 

Retention Rights

 

This Agreement and the grant evidenced hereby do not give you the right to be
retained by the Company or an Affiliate in any capacity. Unless otherwise
specified in an employment or other written agreement between the Company or an
Affiliate, as applicable, and you, the Company or an Affiliate, as applicable,
reserves the right to terminate your Service at any time and for any reason.

 

 

 

Legend

 

The records of the Limited Partnership evidencing the LTIP Units shall bear an
appropriate legend, as determined by the Limited Partnership in its sole
discretion, to the effect that such LTIP Units are subject to restrictions as
set forth in this Agreement, in the Plan, and in the Limited Partnership
Agreement.

 

 

 

Clawback

 

This Award is subject to mandatory repayment by you to the Company to the extent
you are or in the future become subject to any Company “clawback” or recoupment
policy that requires the repayment by you to the Company of compensation paid by
the Company to you in the event that you fail to comply with, or violate, the
terms or requirements of such policy.

 

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, and you knowingly
engaged in the misconduct, were grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct, or were grossly negligent in failing
to prevent the misconduct, you shall reimburse the Company the amount of any
payment in settlement of this Award earned or accrued during the 12-month period
following the first public issuance or filing with the United States Securities
and Exchange Commission (whichever first occurred) of the financial document
that contained such material noncompliance.

 

 

 

Applicable Law and Venue

 

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. You agrees that the exclusive venue for
any disputes arising out of or related to this Agreement shall be the state or
federal courts located in [Indianapolis, Indiana].

 

 

 

Remedies

 

You shall be liable to the Company and the Limited Partnership for all costs and
damages, including incidental and consequential damages, resulting from a
disposition of the Award or the LTIP Units which is in violation of the
provisions of this Agreement. Without limiting the generality of the foregoing,
you agree that the Company and the

 

7

--------------------------------------------------------------------------------


 

 

 

Limited Partnership shall be entitled to obtain specific performance of your
obligations under this Agreement and immediate injunctive relief in the event
any action or proceeding is brought in equity to enforce the same. You will not
urge as a defense that there is an adequate remedy at law.

 

 

 

The Plan

 

The text of the Plan is incorporated into this Agreement by reference.

 

Certain capitalized terms used in this Agreement are defined in the Plan and
have the meaning set forth in the Plan.

 

This Agreement, the Limited Partnership Agreement, and the Plan constitute the
entire understanding between you and the Company regarding this Award. Any prior
agreements, commitments, or negotiations concerning this Award are superseded;
except that any written employment, consulting, confidentiality,
non-competition, non-solicitation, and/or severance agreement between you and
the Company or an Affiliate, as applicable, shall supersede this Agreement with
respect to its subject matter.

 

 

 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you, such as your contact information, payroll information, and any other
information that might be deemed appropriate by the Company to facilitate the
administration of the Plan.

 

By accepting this Award, you give explicit consent to the Company to process any
such personal data.

 

 

 

Code Section 409A

 

It is intended that this Award comply with Code Section 409A or an exemption to
Code Section 409A. To the extent that the Company determines that you would be
subject to the additional twenty percent (20%) tax imposed on certain
non-qualified deferred compensation plans pursuant to Code Section 409A as a
result of any provision of this Agreement, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such additional
tax. The nature of any such amendment shall be determined by the Committee. For
purposes of this Award, a termination of employment only occurs upon an event
that would be a “separation from service” within the meaning of Code
Section 409A.

 

 

 

Profits Interest

 

The Company, the Limited Partnership, and you acknowledge and agree that the
LTIP Units are hereby issued to you for the performance of services to or for
the benefit of the Limited Partnership in your capacity as a Partner or in
anticipation of becoming a Partner.

 

8

--------------------------------------------------------------------------------


 

 

 

The Company, the Limited Partnership, and you intend that (a) the LTIP Units be
treated as “profits interests” within the meaning of the Code, Treasury
Regulations promulgated thereunder, and any published guidance by the Internal
Revenue Service with respect thereto, including, without limitation, Internal
Revenue Service Revenue Procedure 93-27, 1993-2 C.B. 343, as clarified by
Internal Revenue Service Revenue Procedure 2001-43, 2001-2 C.B. 191; (b) the
issuance of such interests not be a taxable event to the Limited Partnership or
you as provided in such Revenue Procedures; and (c) the Limited Partnership
Agreement, the Plan, and this Agreement be interpreted consistently with such
intent.

 

You are urged to consult with your own tax advisor regarding the tax
consequences of the receipt of LTIP Units, the conversion of LTIP Units into
Class A Units, the holding of LTIP Units and Class A Units, the redemption or
other disposition of Class A Units, and the acquisition, holding, and
disposition of Shares.

 

You shall make no contribution of capital to the Limited Partnership in
connection with the Award and, as a result, your Capital Account (as defined in
the Limited Partnership Agreement) balance in the Limited Partnership
immediately after your receipt of the LTIP Units shall be equal to zero, unless
you were a Partner in the Limited Partnership prior to this Award, in which case
your Capital Account balance shall not be increased as a result of your receipt
of the LTIP Units.

 

By signing this Agreement, you agree to all of the terms and conditions
described above and in the Plan.

 

9

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

LIMITED PARTNER ACCEPTANCE

 

This Limited Partner Acceptance to the Amended and Restated Agreement of Limited
Partnership of Kite Realty Group, L.P. (the “Acceptance”), which Acceptance is
incorporated into that certain Amended and Restated Agreement of Limited
Partnership of Kite Realty Group, L.P. dated as of August 16, 2004 and as
amended from time to time (the “Partnership Agreement”), is executed and
delivered by the undersigned.  As of the date hereof, the undersigned,
designated as an Additional Limited Partner, is admitted as a Limited Partner of
the Partnership, and by said undersigned’s execution and delivery hereof, said
undersigned agrees to be bound by the terms and provisions of the Partnership
Agreement, including the power of attorney set forth in Section 15.11 of the
Partnership Agreement.  The number of LTIP Units issued as of the date hereof to
the undersigned designated as an Additional Limited Partner is shown opposite
such Additional Limited Partner’s signature below.  All terms used herein and
not otherwise defined shall have the meanings given them in the Partnership
Agreement.

 

This Acceptance may be executed in two or more counterparts, each of which shall
be deemed an original but all of which collectively shall constitute one and the
same document.

 

Dated:

 

 

GENERAL PARTNER

 

 

 

KITE REALTY GROUP TRUST

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

ADDITIONAL LIMITED PARTNER

 

 

Number of LTIP Units:

 

 

 

 

Name:

 

Tax ID#:

 

Address:

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

KITE REALTY GROUP TRUST 2016 OUTPERFORMANCE PLAN REALIZATION AND VESTING RULES

 

ARTICLE I: PURPOSE

 

The purpose of these Kite Realty Group Trust 2016 Outperformance Plan LTIP Units
Realization and Vesting Rules (the “Rules”) is to establish the mechanism for
determining the number of LTIP Units, if any, that will vest under the
Agreement.  These Rules award you a notional interest in a cash-denominated
bonus pool, the maximum value of which is six million dollars ($6,000,000), but
which may be less, or even zero, based on the TSR performance of the Company.
 Your notional interest is the percentage applied to the ultimate Final Bonus
Pool (defined below).  The dollar amount of your interest in the Final Bonus
Pool, if any, then is used to calculate the number of LTIP Units in which you
are eligible to vest.  The Final Bonus Pool and your Bonus Pool Interest
(defined below) are notional amounts, which are not separately payable, but
instead are components of a formula intended to govern the vesting and
forfeiture of the Award of LTIP Units under the Agreement, as further set forth
below.

 

B-1

--------------------------------------------------------------------------------


 

ARTICLE II: DEFINITIONS

 

The capitalized terms below shall have the following meanings for purposes of
this Exhibit B.  Capitalized terms that are used but not defined herein shall
have the meanings provided in the Plan or in the Agreement to which this
Exhibit B is attached.

 

2.1          “2016 OPP” means this Award and all other awards granted pursuant
to a 2016 Outperformance Plan LTIP Unit Agreement under the Plan.

 

2.2          “Absolute TSR Component” means, as of the Measurement Date, an
amount equal to the product of (i) three percent (3%), times (ii) the difference
obtained by subtracting (A) the Aggregate Market Capitalization as of such date,
minus (B) the Aggregate Absolute TSR Threshold as of such date; provided,
however, that in no event shall the Absolute TSR Component exceed six million
dollars ($6,000,000) under any circumstances.  If the calculation of the
Absolute TSR Component results in a negative number for the applicable
Measurement Date, then the Absolute TSR Component as of such date shall equal
zero for purposes of such calculation.

 

2.3          “Administrator” means the Committee designated to administer the
Plan and constituted in accordance with the Plan or the Board.

 

2.4          “Aggregate Absolute TSR Threshold” means, as of the Measurement
Date, the sum of the Per Share Absolute TSR Threshold determined for all Shares
that are or were outstanding during the Measurement Period through such date.

 

2.5          “Aggregate Baseline Capitalization Value” means, as of the
Measurement Date, the sum of the Per Share Baseline Capitalization Value
determined for all Shares that are or were outstanding during the Measurement
Period through such date.

 

2.6          “Aggregate Market Capitalization” means, as of the Measurement
Date, an amount equal to the sum of (i) the aggregate Per Share Market
Capitalization determined for all Shares that are or were outstanding during the
Measurement Period through such date, plus (ii) the sum of all dividends
(including special dividends) declared by the Company with respect to the Shares
during the period beginning on (and including) January 4, 2016 and ending on
(and including) such date.

 

2.7          “Bonus Pool” means a cash-denominated bonus pool determined in
accordance with this Agreement.

 

2.8          “Bonus Pool Interest” means the Bonus Pool Interest granted in
accordance with Section 3.1(a) hereof.

 

2.9          “Final Bonus Pool” means, as of the Measurement Date, a Bonus Pool
equal to the sum of (i) the Absolute TSR Component as of such date, plus
(ii) the Relative TSR Component as of such date (the latter of which, for the
avoidance of doubt, may be a negative number); provided, however, that in no
event shall the Final Bonus Pool (i) be greater than six million dollars
($6,000,000) or (ii) be less than zero.

 

B-2

--------------------------------------------------------------------------------


 

2.10        “Good Reason” shall have the meaning provided in an applicable
employment or other service agreement between the Company (or an Affiliate) and
the Grantee or, if no such agreement exists or such agreement does not contain a
“good reason” definition, then Good Reason shall mean the occurrence of any one
or more of the following events without the Grantee’s prior written consent,
subject to the cure provisions described below:

 

(a)           The material reduction of the Grantee’s authority, duties, and
responsibilities, or the assignment to the Grantee of duties materially and
adversely inconsistent with the Grantee’s position or positions with the Company
or an Affiliate;

 

(b)           A reduction of the Grantee’s annual base salary, except in
connection with a reduction in compensation generally applicable to
similarly-situated employees of the Company or an Affiliate; or

 

(c)           A requirement by the Company or an Affiliate that the Grantee’s
work location be moved more than fifty (50) miles from its existing location.

 

Notwithstanding the foregoing, the Grantee will not be deemed to have resigned
for Good Reason unless (1) the Grantee provides the Company with written notice
setting forth in reasonable detail the facts and circumstances claimed by the
Grantee to constitute Good Reason within sixty (60) days after the date of the
occurrence of any event that the Grantee knows or should reasonably have known
to constitute Good Reason; (2) the Company fails to cure such acts or omissions
within thirty (30) days following its receipt of such notice; and (3) the
effective date of the Grantee’s termination for Good Reason occurs no later than
thirty (30) days after the expiration of the cure period.

 

2.11        “Index Return Percentage” means, as of the Measurement Date, the
total shareholder return for the SNL Equity REIT Index (or any successor or
replacement index thereto or therefor or, in the event there is no successor or
replacement index, the MSCI US REIT Index) from January 4, 2016 (or, in respect
of Shares that become outstanding after such date, from the date such Shares
become outstanding) through the Measurement Date, expressed as a percentage and
calculated in a manner consistent with TSR calculations under this Agreement.

 

2.12        “Initial Per Share Value” means the five (5)-trading-day trailing
average market closing price per Share over the period ending on January 4,
2016.

 

2.13        “Measurement Date” means the first trading day after the date on
which the Measurement Period ends (whether on December 31, 2019 or earlier upon
a Corporate Transaction) and by reference to which the Final Bonus Pool is
determined.  For purposes of the Limited Partnership Agreement, the Measurement
Date shall be the Distribution Participation Date.

 

2.14        “Measurement Date Per Share Value” means the highest twenty
(20)-trading-day average market closing price per Share over the ninety (90)-day
period ending on the date on which the Measurement Period ends.

 

B-3

--------------------------------------------------------------------------------


 

2.15        “Measurement Period” means the period beginning on January 4, 2016
and ending on December 31, 2019, unless terminated earlier in connection with a
Corporate Transaction, as provided herein.

 

2.16        “Non-Transactional Corporate Transaction” means the occurrence of a
Corporate Transaction under the Plan on account of the Incumbent Board ceasing
to constitute at least a majority of the Board.

 

2.17        “Per Share Absolute TSR Threshold” means, as of the Measurement
Date, with respect to each Share that is or was outstanding during the
Measurement Period, an amount equal to the product obtained by multiplying
(i) the Per Share Baseline Capitalization Value for such Share, times (ii) a
percentage equal to the sum of (A) 100 plus (B) the product of 27 times (X /
1,096), where “X” equals the number of days in the Measurement Period (including
the date of measurement) during which such Share has been (or was, as
applicable) outstanding.

 

2.18        “Per Share Baseline Capitalization Value” means (i) with respect to
each Share that is issued and outstanding as of the Grant Date, the Initial Per
Share Value, or (ii) with respect to each Share that is first issued or sold and
becomes outstanding during the Measurement Period (if any), the Fair Market
Value of the Share on the date on which such Share is issued or sold and becomes
outstanding.

 

2.19        “Per Share Market Capitalization” means, as of the Measurement Date:
(i) with respect to each Share outstanding on such date, the highest twenty
(20)-trading-day average market closing price per Share over the ninety (90)-day
period ending on the date on which the Measurement Period ends, or (ii) with
respect to each Share that was repurchased or redeemed by the Company and which
ceased to be outstanding during the Measurement Period (and prior to such date),
the price per Share at which such Share was repurchased or redeemed by the
Company; provided, however, that notwithstanding the foregoing, for purposes of
determining Per Share Market Capitalization when calculating the Final Bonus
Pool (and all components thereof) in connection with a Corporate Transaction
(other than a Non-Transactional Corporate Transaction), the Transaction Price
shall be used for the Shares described in clause (i) above which are outstanding
on such date in lieu of the highest twenty (20)-trading-day average market
closing price per Share over the ninety (90)-day period ending on the date of
the consummation of such Corporate Transaction.

 

2.20        “Pro Rata Vesting Ratio” means a fraction, (i) the numerator of
which equals the number of days elapsed in the Measurement Period through the
date the Grantee experiences a Qualifying Termination, and (ii) the denominator
of which equals the total number of days in the Measurement Period.

 

2.21        “Qualifying Termination” means a termination of the Grantee’s
Service by the Company without Cause, by the Grantee for Good Reason, or due to
the Grantee’s death, Disability, or Retirement.

 

B-4

--------------------------------------------------------------------------------


 

2.22        “Realizable LTIP Units” means the number of LTIP Units determined
under Section 3.1 in which the Grantee may vest pursuant to Section 3.2.

 

2.23        “Relative TSR Component” means, as of the Measurement Date, a dollar
amount equal to the product obtained by multiplying (i) a percentage equal to
the difference obtained by subtracting (A) the Relative TSR Percentage as of
such date minus (B) the Index Return Percentage as of such date, times (ii) the
Aggregate Market Capitalization as of such date, times (iii) three percent (3%);
provided, however, that in no event shall the Relative TSR Component exceed six
million dollars ($6,000,000) under any circumstances; provided, further, that
if, as of such date, the difference obtained by subtracting the Index Return
Percentage minus the Relative TSR Percentage equals an amount, expressed as a
percentage, that is greater than the product obtained by multiplying (a) nine
percent (9%) times (b) (X / 1,096) where “X” equals the number of days elapsed
in the Measurement Period as of such date, the Relative TSR Component shall
instead equal the Relative TSR Underperformance Component as of such date.  In
addition, notwithstanding the foregoing, if, on the date with respect to which
the Relative TSR Component is being measured, the Relative TSR Component does
not equal the Relative TSR Underperformance Component, but the Aggregate Market
Capitalization as of such date exceeds the Aggregate Baseline Capitalization
Value on such date by less than the percentage obtained by multiplying
(A) twenty-one percent (21%) times (B) (X / 1,096) where “X” equals the number
of days elapsed in the Measurement Period as of such date, then the Relative TSR
Component determined in accordance with the immediately preceding sentence shall
be reduced for purposes of such measurement by multiplying the Relative TSR
Component determined in accordance with the preceding sentence by a fraction,
(I) the numerator of which equals the product of 100 times the difference
obtained by subtracting (A) the ratio of the Aggregate Market Capitalization as
of such date to the Aggregate Baseline Capitalization Value on such date, minus
(B) one (1), and (II) the denominator of which equals the product of
(A) twenty-one (21) times (B) (X / 1,096) where “X” equals the number of days
elapsed in the Measurement Period as of such date; provided, however, that if
the Aggregate Market Capitalization is equal to or less than the Aggregate
Baseline Capitalization Value on the given date, then the Relative TSR Component
for such date shall equal the lesser of the Relative TSR Underperformance
Component as of such date or zero.

 

2.24        “Relative TSR Percentage” means, as of the Measurement Date, the
result, expressed as a percentage, determined by subtracting (i) the quotient
obtained by dividing (A) the Aggregate Market Capitalization as of such date, by
(B) the Aggregate Baseline Capitalization Value as of such date, minus (ii) one
(1); provided, however, that if the Aggregate Baseline Capitalization Value
equals or exceeds the Aggregate Market Capitalization on such date, the Relative
TSR Percentage as of such date shall equal the lesser of the Relative TSR
Underperformance Component as of such date or zero.

 

2.25        “Relative TSR Underperformance Component” means, as of the
Measurement Date, a negative dollar amount equal to the product obtained by
multiplying (A) three percent (3%), times (B) the amount, expressed as a
percentage, by which (I) (a) the Index Return Percentage as of such date, minus
(b) the Relative TSR Percentage as of such date, exceeds (II) the product
obtained by multiplying (a) nine percent (9%) times (b) (X /

 

B-5

--------------------------------------------------------------------------------


 

1,096) where “X” equals the number of days elapsed in the Measurement Period as
of such date, times (C) the Aggregate Market Capitalization as of such date.

 

2.26        “Retirement” means [the Grantee’s voluntary termination of Service
with the Company and all of its Affiliates after the attainment of age
sixty-five (65) and ten (10) years of Service].

 

2.27        “Transaction Price” means the final, publicly announced, price per
Share paid by an acquirer in connection with a Corporate Transaction (other than
a Non-Transactional Corporate Transaction); provided, however, that the
Administrator may, in its sole discretion, discount the value of any earn-out,
escrow, or other deferred or contingent consideration (in each case, to zero) as
it deems appropriate.

 

2.28        “TSR” means the Company’s total shareholder return, as determined in
accordance with the Absolute TSR Component and Relative TSR Component metrics
described herein.

 

B-6

--------------------------------------------------------------------------------


 

ARTICLE III: NUMBER AND VESTING OF REALIZABLE LTIP UNITS

 

3.1          Bonus Pool Interest; Realizable LTIP Units.

 

(a)           Grant of Bonus Pool Interest.  The Company hereby grants to the
Grantee a [    ] percent ([    ]%) interest in the Final Bonus Pool (the “Bonus
Pool Interest”), subject to the terms and conditions of this Exhibit B and the
Agreement.

 

(b)           Excess Grants of Bonus Pool Interests.  To the extent (if any)
that the sum of all Bonus Pool Interests granted under the 2016 OPP exceeds one
hundred percent (100%) on the Measurement Date, then all Bonus Pool Interests
that vest and are outstanding under the 2016 OPP on the Measurement Date
(including any such Bonus Pool Interests granted in excess of one hundred
percent (100%)) shall be reduced pro rata on the Measurement Date such that the
sum of all vested Bonus Pool Interests outstanding under 2016 OPP awards on the
Measurement Date shall equal one hundred percent (100%) (and any Bonus Pool
Interests that are forfeited on or prior to the Measurement Date will be
disregarded for purposes of this allocation).  If the sum of all Bonus Pool
Interests is less than one hundred percent (100%) on the Determination Date, no
Bonus Pool Interest (including the Grantee’s Bonus Pool Interest) shall be
increased as a result thereof.

 

(c)           Timing of Final Bonus Pool Determination. The Administrator shall
determine the Final Bonus Pool, calculated as of the last day of the Measurement
Period: (i) if the Measurement Period ends on December 31, 2019 or upon a
Non-Transactional Corporate Transaction occurring prior to December 31, 2019,
within thirty (30) days following the Measurement Date, or (ii) if the
Measurement Period ends upon a Corporate Transaction occurring prior to
December 31, 2019 (other than a Non-Transactional Corporate Transaction), on or
prior to the Corporate Transaction.

 

(d)           Realizable LTIP Units.

 

(i)           Subject to Section 3.1(d)(ii) and Section 3.1(d)(iii), to the
extent that a Final Bonus Pool is created based on the Company’s TSR performance
during the Measurement Period, the number of Realizable LTIP Units will be the
quotient (rounded down to the nearest integer) determined by dividing (i) the
product of (A) the Grantee’s Bonus Pool Interest (as may be reduced in
accordance with Section 3.1(b) hereof), multiplied by (B) the dollar value of
the Final Bonus Pool, by (ii) the Measurement Date Per Share Value; provided,
however, that if the Measurement Date occurs upon the consummation of a
Corporate Transaction (other than a Non-Transactional Corporate Transaction),
then the Transaction Price shall be used in lieu of the Measurement Date Per
Share Value for purposes of calculating the number of Realizable LTIP Units
pursuant to this paragraph.

 

(ii)          Subject to Section 3.1(d)(iii), if a Grantee experiences a
Qualifying Termination during the Measurement Period and to the extent that a
Final Bonus Pool is created based on the Company’s TSR performance during

 

B-7

--------------------------------------------------------------------------------


 

the Measurement Period, the number of Realizable LTIP Units will be the quotient
(rounded down to the nearest integer) determined by dividing (i) the product of
(A) the Grantee’s Bonus Pool Interest (as may be reduced in accordance with
Section 3.1(b) hereof), multiplied by (B) the dollar value of the Final Bonus
Pool, multiplied by (C) the Pro Rata Vesting Ratio, by (ii) the Measurement Date
Per Share Value; provided, however, that if the Measurement Date occurs upon the
consummation of a Corporate Transaction (other than a Non-Transactional
Corporate Transaction), then the Transaction Price shall be used in lieu of the
Measurement Date Per Share Value for purposes of calculating the number of
Realizable LTIP Units pursuant to this paragraph.

 

(iii)         The number of Realizable LTIP Units determined pursuant to this
Section 3.1(d) shall not exceed the number of LTIP Units set forth on the cover
sheet of this Agreement.

 

3.2          Vesting of Realizable LTIP Units.  Notwithstanding any accelerated
vesting provisions contained in any other agreement between the Company and the
Grantee[, including without limitation that certain Employment Agreement, dated
[        ], by and between the Company and the Grantee], which accelerated
vesting provisions are hereby expressly superseded and replaced with respect to
this Award, the following provisions, as applicable, shall govern the vesting of
the Award of LTIP Units:

 

(a)           Three-Year Measurement Period, No Qualifying Termination. Except
as otherwise provided in Sections 3.2(b) through 3.2(e) hereof, if the
Measurement Period ends on December 31, 2019 (and no Corporate Transaction is
consummated prior to such date), subject to the Grantee’s continued Service
through the Measurement Date, then:

 

(i)           One-third (1/3) of the Realizable LTIP Units will vest on the
Measurement Date;

 

(ii)          One-third (1/3) of the Realizable LTIP Units will vest on the
first (1st) anniversary of the Measurement Date, subject to (A) the Grantee’s
continued Service through such vesting date and (B) accelerated vesting under
Sections 3.2(c) and 3.2(e) hereof; and

 

(iii)         One-third (1/3) of the Realizable LTIP Units will vest on the
second (2nd) anniversary of the Measurement Date, subject to (A) the Grantee’s
continued Service through such vesting date and (B) accelerated vesting under
Sections 3.2(c) and 3.2(e) hereof.

 

(b)           Qualifying Termination During Measurement Period.  Subject to
Section 3.1(b) hereof, if a Grantee experiences a Qualifying Termination during
the Measurement Period, then the unvested Realizable LTIP Units, determined and
pro-rated pursuant to Section 3.1(d)(ii), shall vest in full as of the
Measurement Date.

 

(c)           Qualifying Termination After Measurement Period. If a Grantee
experiences a Qualifying Termination after the Measurement Period, then any
unvested Realizable LTIP Units,

 

B-8

--------------------------------------------------------------------------------


 

determined pursuant to Section 3.1(d)(i), shall vest in full immediately prior
to such Qualifying Termination.

 

(d)           Corporate Transaction That Ends Measurement Period. If the
Measurement Period ends prior to December 31, 2019 upon a Corporate Transaction,
then (i) if the Grantee remains in Service through such Corporate Transaction,
the Grantee shall vest in full in the Realizable LTIP Units, and (ii) if the
Grantee experienced a Qualifying Termination prior to such Corporate
Transaction, the Grantee shall vest in accordance with Section 3.2(b) hereof. 
Any LTIP Units vesting pursuant to this Section 3.2(d) shall be subject to the
terms and conditions of the definitive Corporate Transaction documents
applicable to the LTIP Units generally, if any, including without limitation any
such terms and conditions of an applicable purchase agreement, and the Grantee
hereby consents and agrees to be bound by any and all such terms and conditions
with respect to any LTIP Units vested hereunder.

 

(e)           Corporate Transaction After Measurement Period Ends. If a
Corporate Transaction occurs after the Measurement Period ends on December 31,
2019, then, subject to the Grantee’s continued Service through such Corporate
Transaction, any unvested Realizable LTIP Units, determined pursuant to
Section 3.1(d)(i), shall vest in full immediately prior to such Corporate
Transaction.

 

3.3          Forfeiture.

 

(a)           Upon the earliest to occur of (i) the Grantee’s termination of
Service prior to the Measurement Date for any reason other than a Qualifying
Termination, or (ii) the Administrator’s determination that the Final Bonus Pool
equals zero, the Grantee shall immediately forfeit all LTIP Units under this
Agreement and the 2016 OPP, without further action on the part of the Company or
the Grantee and without payment of consideration therefor, which forfeiture
shall include, without limitation, any rights or interest in the Final Bonus
Pool.

 

(b)           Upon the Grantee’s termination of Service after the Measurement
Date for any reason other than a Qualifying Termination, the Grantee shall
immediately forfeit all unvested Realizable LTIP Units under this Agreement and
the 2016 OPP, without further action on the part of the Company or the Grantee
and without payment of consideration therefor.

 

(c)           Upon the determination of the number of Realizable LTIP Units in
accordance with Section 3.1(d), the Grantee shall immediately forfeit the
excess, if any, of (i) the number of LTIP Units set forth on the cover sheet of
the Agreement over (ii) the number of Realizable LTIP Units determined in
accordance with Section 3.1(d), without further action on the part of the
Company or the Grantee and without payment of consideration therefor.

 

(d)           In no event will forfeited LTIP Units or Bonus Pool Interests be
re-allocated or re-granted to the Grantee or any other grantee under the 2016
OPP.

 

B-9

--------------------------------------------------------------------------------


 

EXHIBIT C

 

GRANTEE’S COVENANTS, REPRESENTATIONS, AND WARRANTIES

 

The Grantee hereby represents, warrants, and covenants as follows:

 

(a)                                 The Grantee has received and had an
opportunity to review the following documents (the “Background Documents”):

 

(i)                                     The Company’s latest Annual Report to
Shareholders;

 

(ii)                                  The Company’s Proxy Statement for its most
recent Annual Meeting of Shareholders;

 

(iii)                               The Company’s Report on Form 10-K for the
fiscal year most recently ended;

 

(iv)                              The Company’s Form 10-Q for the most recently
ended quarter if one has been filed by the Company with the Securities and
Exchange Commission since the filing of the Form 10-K described in clause
(iii) above;

 

(v)                                 Each of the Company’s Current Report(s) on
Form 8-K, if any, filed since the later of the Form 10-K described in clause
(iii) above and the Form 10-Q described in clause (iv) above;

 

(vii)                           The Limited Partnership Agreement; and

 

(viii)                        The Plan.

 

The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Limited Partnership prior to
the determination by the Limited Partnership of the suitability of the Grantee
as a holder of LTIP Units shall not constitute an offer of LTIP Units until such
determination of suitability shall be made.

 

(b)                                 The Grantee hereby represents and warrants
that:

 

(i)                                     The Grantee either (A) is an “accredited
investor” as defined in Rule 501(a) under the Securities Act of 1933, as amended
(the “Securities Act”), or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him,
her, or it with respect to the grant to him, her, or it of LTIP Units, the
potential conversion of LTIP Units into Class A Units of the Limited Partnership
(“Partnership Units”) and the potential redemption of such Partnership Units for
common shares of beneficial interests, par value $0.01 per share, of the Company
(“Shares”), has such knowledge, sophistication, and experience in financial and
business matters and in making investment decisions of this type that the
Grantee (I) is capable of evaluating the merits and risks of an investment in
the Limited Partnership and potential investment in the Company and of making an
informed investment decision, (II) is capable of protecting his, her, or its own
interest or has engaged representatives or

 

C-1

--------------------------------------------------------------------------------


 

advisors to assist him, her, or it in protecting his, her, or its interests, and
(III) is capable of bearing the economic risk of such investment.

 

(ii)                                  The Grantee understands that (A) the
Grantee is responsible for consulting his, her, or its own tax advisors with
respect to the application of the U.S. federal income tax laws, and the tax laws
of any state, local, or other taxing jurisdiction to which the Grantee is or by
reason of the Award of LTIP Units may become subject, to his, her, or its
particular situation; (B) the Grantee has not received or relied upon business
or tax advice from the Company, the Limited Partnership, or any of their
respective employees, officers, directors, shareholders, agents, consultants,
advisors, or any affiliates of any of them in their capacity as such; (C) the
Grantee provides or will provide services to the Limited Partnership on a
regular basis and in such capacity has access to such information, and has such
experience of and involvement in the business and operations of the Limited
Partnership, as the Grantee believes to be necessary and appropriate to make an
informed decision to accept this Award of LTIP Units; and (D) an investment in
the Limited Partnership and/or the Company involves substantial risks.  The
Grantee has been given the opportunity to make a thorough investigation of
matters relevant to the LTIP Units and has been furnished with, and has reviewed
and understands, materials relating to the Limited Partnership and the Company
and their respective activities (including, but not limited to, the Background
Documents).  The Grantee has been afforded the opportunity to obtain any
additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee.  The Grantee confirms that all documents, records, and books
pertaining to his, her, or its receipt of LTIP Units which were requested by the
Grantee have been made available or delivered to the Grantee.  The Grantee has
had an opportunity to ask questions of and receive answers from the Limited
Partnership and the Company, or from a person or persons acting on their behalf,
concerning the terms and conditions of the LTIP Units.  The Grantee has relied
upon, and is making its decision solely upon, the Background Documents and other
written information provided to the Grantee by the Limited Partnership or the
Company.  The Grantee did not receive any tax, legal, or financial advice from
the Limited Partnership or the Company and, to the extent it deemed necessary,
has consulted with its own advisors in connection with its evaluation of the
Background Documents, this Agreement, and the Grantee’s receipt of LTIP Units.

 

(iii)                               The LTIP Units to be issued, the Partnership
Units issuable upon conversion of the LTIP Units, and any Shares issued in
connection with the redemption of any such Partnership Units will be acquired
for the account of the Grantee for investment only and not with a current view
to, or with any intention of, a distribution or resale thereof, in whole or in
part, or the grant of any participation therein, without prejudice, however, to
the Grantee’s right (subject to the terms of the LTIP Units, the Plan, and this
Agreement) at all times to sell or otherwise dispose of all or any part of his
or her LTIP Units, Partnership Units, or Shares in compliance with the
Securities Act, and applicable state securities laws, and subject, nevertheless,
to the disposition of his or her assets being at all times within his or her
control.

 

(iv)                              The Grantee acknowledges that (A) neither the
LTIP Units to be issued, nor the Partnership Units issuable upon conversion of
the LTIP Units, have been

 

C-2

--------------------------------------------------------------------------------


 

registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or Partnership Units
are represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Limited Partnership and the Company on such
exemptions is predicated in part on the accuracy and completeness of the
representations and warranties of the Grantee contained herein, (C) such LTIP
Units, or Partnership Units, therefore, cannot be resold unless registered under
the Securities Act and applicable state securities laws, or unless an exemption
from registration is available, (D) there is no public market for such LTIP
Units and Partnership Units, and (E) neither the Limited Partnership nor the
Company has any obligation or intention to register such LTIP Units or the
Partnership Units issuable upon conversion of the LTIP Units under the
Securities Act or any state securities laws or to take any action that would
make available any exemption from the registration requirements of such laws,
except that, upon the redemption of the Partnership Units for Shares, the
Company currently intends to issue such Shares under the Plan and pursuant to a
Registration Statement on Form S-8 under the Securities Act, to the extent that
(i) the Grantee is eligible to receive such Shares under the Plan at the time of
such issuance, and (ii) the Company has filed an effective Form S-8 Registration
Statement with the Securities and Exchange Commission registering the issuance
of such Shares.  The Grantee hereby acknowledges that because of the
restrictions on transfer or assignment of such LTIP Units acquired hereby and
the Partnership Units issuable upon conversion of the LTIP Units which are set
forth in the Limited Partnership Agreement or this Agreement, the Grantee may
have to bear the economic risk of his, her, or its ownership of the LTIP Units
acquired hereby and the Partnership Units issuable upon conversion of the LTIP
Units for an indefinite period of time.

 

(v)                                 The Grantee has determined that the LTIP
Units are a suitable investment for the Grantee.

 

(vi)                              No representations or warranties have been
made to the Grantee by the Limited Partnership or the Company, or any employee,
officer, director, shareholder, agent, consultant, advisors, or affiliate of any
of them, and the Grantee has received no information relating to an investment
in the Limited Partnership or the LTIP Units except the information specified in
paragraph (a) above.

 

(c)                                  So long as the Grantee holds any LTIP
Units, the Grantee shall disclose to the Limited Partnership in writing such
information as may be reasonably requested with respect to ownership of LTIP
Units as the Limited Partnership may deem reasonably necessary to ascertain and
to establish compliance with provisions of the Internal Revenue Code of 1986, as
amended (the “Code”), applicable to the Limited Partnership or to comply with
requirements of any other appropriate taxing authority.

 

(d)                                 The Grantee hereby agrees to make an
election under Section 83(b) of the Code with respect to the LTIP Units awarded
hereunder and has delivered with this Agreement a completed, executed copy of
the election form attached hereto as Exhibit D.  The Grantee agrees to file the
election (or to permit the Limited Partnership to file such election on the
Grantee’s behalf) within thirty (30) days after the Award of the LTIP Units
hereunder with the IRS Service Center at which such Grantee files his or her
personal income tax returns and to file a copy of

 

C-3

--------------------------------------------------------------------------------


 

such election with the Grantee’s U.S. federal income tax return for the taxable
year in which the LTIP Units are awarded to the Grantee.

 

(e)                                  The address set forth on the signature
page of this Agreement is the address of the Grantee’s principal residence, and
the Grantee has no present intention of becoming a resident of any country,
state, or jurisdiction other than the country and state in which such residence
is sited.

 

(f)                                   The representations of the Grantee as set
forth above are true and complete to the best of the information and belief of
the Grantee, and the Limited Partnership shall be notified promptly of any
changes in the foregoing representations.

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ELECTION UNDER SECTION 83(b) OF

THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.                                      The name, address, and social security
number of the undersigned:

 

Name:

 

Address:

 

Social Security No.:

 

2.                                      Description of property with respect to
which the election is being made:

 

The election is being made with respect to        LTIP Units in Kite Realty
Group, L.P. (the “Limited Partnership”).

 

3.                                      The date on which the property was
transferred is              , 2016.

 

4.                                      The taxable year to which this election
relates is calendar year 2016.

 

5.                                      Nature of restrictions to which the
property is subject:

 

(a)                                 With limited exceptions, until the LTIP
Units vest, the LTIP Units may not be transferred in any manner without the
consent of the Limited Partnership.

 

(b)                                 The LTIP Units vest in accordance with the
vesting provisions described in the Schedule attached hereto.  Unvested LTIP
Units are forfeited in accordance with the vesting provisions described in the
Schedule attached hereto.

 

6.                                      The fair market value at time of
transfer (determined without regard to any restrictions other than restrictions
which by their terms will never lapse) of the LTIP Units with respect to which
this election is being made was $0 per LTIP Unit.

 

7.                                      The amount paid by the Taxpayer for the
LTIP Units was $0 per LTIP Unit.

 

8.                                      A copy of this statement has been
furnished to the Limited Partner and to its sole general partner, Kite Realty
Group Trust.

 

D-1

--------------------------------------------------------------------------------


 

Dated:

 

 

 

 

(Sign Name)

 

 

 

 

 

(Print Name)

 

D-2

--------------------------------------------------------------------------------


 

Schedule to Section 83(b) Election - Vesting Provisions of LTIP Units

 

The LTIP Units are subject to performance-based vesting criteria, based on
certain absolute and relative total shareholder return thresholds, over a
three-year performance period and time-based vesting criteria over a subsequent
two-year period, provided that the grantee has continuously provided service to
the Company or its affiliates through such dates, subject to acceleration in the
event of certain extraordinary transactions.  Unvested LTIP Units are subject to
forfeiture in the event of failure to vest based on the failure to satisfy the
applicable performance goals and the passage of time and continued service to
the Company or its affiliates.

 

D-3

--------------------------------------------------------------------------------


 

PROCEDURES FOR GRANTEE MAKING ELECTION

UNDER INTERNAL REVENUE CODE SECTION 83(b)

 

The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code Section 83(b) in order for the
election to be effective:(1)

 

1.              You must file one copy of the completed election form with the
IRS Service Center where you file your federal income tax returns within 30 days
after the Grant Date of your LTIP Units.

 

2.              At the same time you file the election form with the IRS, you
must also give a copy of the election form to the Secretary of the Company.

 

--------------------------------------------------------------------------------

(1)                                 Whether or not to make the election is your
decision and may create tax consequences for you.  You are advised to consult
your tax advisor if you are unsure whether or not to make the election.

 

D-4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

KITE REALTY GROUP TRUST

2013 EQUITY INCENTIVE PLAN

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF KITE REALTY GROUP, L.P.
AND ALL AMENDMENTS THERETO

 

--------------------------------------------------------------------------------